         Case 8:21-cr-00094-FLA Document 11 Filed 06/09/21 Page 1 of 1 Page ID #:21



                                                                                               Fi~cn
                                                                                    CLERK, U.S. DISTr'ICT COURT


                                                                                         •~i - 9 2021
                                                                                     TRAL DISTRICT OF CALIFORNIA
                                                                                                         DEPUTY


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                     CASE NUMBER
                                                   PLAINTIFF
                              v,                                     8:21-CR-00094-FLA
 1)ALEXANDER BARAJAS
                                                                  ORDER OF TEMPORARY DETENTION
                                                                    PENDING HEARING PURSUANT
                                             nEFEr~,~rrT(s).           TO BAIL REFORM ACT


    Upon motion of ~et'endant                                            ,IT IS ORDERED that a detention hearing
is set for Thursday                                      , 7une lo. 2021 ,at 2:00       ❑a.m./ ~p.m. before the
Honorable Autumn D. Spaeth                                               , in Courtroom lOD in person.

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                       (Other custodial officer)




Dated:         June 9, 2021                              /s/ Autumn D. Spaeth
                                                       U.S. Magistrate Judge




                    ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                 Page 1 of I
